United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4162
                                   ___________

Gerald L. Brumley,                     *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Arkansas.
City of Rockport; Officer Brandon      *
Thomason; David Thomason,              *     [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: May 3, 2007
                                Filed: May 9, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Gerald Brumley appeals the district court’s1 adverse grant of summary
judgment in this 42 U.S.C. § 1983 action. Following careful de novo review, we
affirm for the reasons stated by the district court. See 8th Cir. R. 47B. All pending
motions are denied.
                        ______________________________



       ¹The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.